Title: To Benjamin Franklin from Charles de Butré, with Franklin’s Note for a Reply, 8 March 1785
From: Butré (Butret), Charles de
To: Franklin, Benjamin


				
					Monsieur
					Tours ce 8. mars 1785.
				
				Je viens de lire avec un attendrissement inexprimable les lettres d’un cultivateur américain, elles me confirment dans ce

que j’avois toujours pensé Sur la fausse description faite de ce paÿs par l’abbé Raynal historien peu véridique Sur les principaux points de Son histoire politique. C’est une Suite variée des tableaux les plus touchans et les plus intéressans, entremêlés de Scénes d’horreur et d’abobination qui portent dans l’ame l’éxécration pour ces brigands féroces qui ont commis de tels excès d’atrocité et de fureur. Comment est il possible que des hommes ayent pû se livrer a de pareilles barbaries contre des familles paisibles et innocentes retirées aux extrémités du monde dans des forêts, qui ne présentoient que des modéles de toutes les vertus Sociales et devoient inspirer un St. respect pour les ours et les loups mêmes qui les entouroient. La nation qui a commis de tels forfaits ainsi que ceux du bengale doit terriblement craindre la justice divine qui paroit commencer a leurs faire éprouver ses justes decrets.
				Parmi tous les gouvernemens que présente cet intéressant nouveau monde, je n’en vois point de plus conforme a l’ordre physique essentiel, et aux droits naturels qu’il donne a tous les hommes que celui du fameux guillaume penn. Cette déclaration Solemnelle et cet hommage qu’il rend au tolérantisme auroît du être l’esprit universel de tous les hommes et particuliérement de ceux qui chassés par la persecution et la plus grossiére ignorance, Se Sont réfugiés Sur cet heureux climat ou ils ont trouvé un asile, la paix, et la tranquilité: on est étonné qu’ils ayent oublié en arrivant les causes de leur émigration, et qu’ils Soient devenus persécuteurs et intolérans—heureux quakers repandez votre esprit de fraternité Sur toutes ces contrées! Ce Sont les liens qui doivent vous unir tous, et l’ordre physique réproductif etre la Seule loi que doivent promulguer et faire connoître vos institutions, et la Seule base d’instruction générale qui doit être établie, afin d’en graver la connoissance dans tous les coeurs, par ce moyen de les réunir tous par le même intérêt commun et réciproque et de former par là la plus grande puissance Sur la terre.
				Il est bien Singulier de voir des hommes vouloir former des loix et se casser la tête pour en rédiger des Codes comme S’il

étoit possible de changer celles faites par le créateur pour le plus grand avantage possible des hommes et Si elles n’étoient pas écrites en caractéres ostensibles et calculables Sur la terre.
				Il y a 30 ans que je parcoure des champs dans toute l’europe pour calculer ces loix essentielles qui réglent par poids et mesure les droits primitifs des Sociétés les plus compliquées; il est si facile a tous les gouvernemens d’en faire jouir tous les membres Sociaux et de leurs procurer par là leur plus grand bien être possible, et faire le leur en même tems: mais je n’en vois aucun (excepté le chinois) ou on n’ait pas méconnu cette base essentielle, et ou on n’ait voulu faire des loix pour détruire celles du ciel, et par conséquent attaquer tous les Sentimens naturels donnés a tous les hommes. Aussi toutes nos histoires ne Sont qu’un tissu de forfaits et de brigandages, et un monstrueux cahos de tous les désordres humains, qui Sont plûtôt l’excès des lions et des vautours que les expressions justes et Stes. de la Sagesse et de la philosophie.
				Ainsi que la nation américaine qui commence a jetter les fondemens d’un vaste empire en voie les fondemens dans ses vastes domaines, ou elle peut lire Ses loix tracées par Ses charrues; comme yao, chum, et yu, les y avoient prises a la chine il y a plus de 40 Siécles ou elles Subsistent encore, et dureront autant que les Siécles puisqu’elles Sont conformes aux décrets éternels qui Sont inaltérables.
				Je vous ai dit que je parcourois des champs pour étudier les droits des hommes; j’ai consigné un extrait de mes travaux dans une brochure intitulée Loix naturelles de [’agriculture et de l’ordre Social. J’en ai laissé quelques éxemplaires chez Mr. L’abbé de Baulieu rue de favart lettre K prés la comédie italienne ou vous pourrez en avoir Si vous le Souhaittez. Je Suis un chevalier francois qui a consacré Sa vie a deffendre les droits des peuples

envahis par tous les gouvernemens; je Suis actuellement cette partie en allemagne, ou je compte retourner après pâques. Le livre Sur les américains m’a tellement touché que je n’ai pû résister au desir de vous témoigner tout mon intérêt pour votre nation vous qui en êtes le digne représentant. Je compte être la Semaine Ste. a paris. Si vous Le permettez J’aurai l’honneur de vous voir et d’en conférer avec vous, je recevrai votre réponse la dessus chez le marquis de nesle ou je Loge, vis a vis le pont royal.
				Je Suis charmé que d’aussi intéressants motifs me procurent l’occasion de vous assurer de la haute consideration, et de toute la vénération profonde avec laquelle J’ai Lhonneur dêtre Monsieur Votre très humble et tres obéissant Serviteur
				
					
						De Butré
					
				
			 
				Endorsed: That I am always at home, and shall be glad to see him whenever it may please him to do me the honour of calling on me.—
			